UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2484



CHARLES GRAY,

                                              Plaintiff - Appellant,

          versus

JAMES L. ELLIS ALDRIDGE; ODESSA CLARK, her
heirs, successors, and assigns, individually;
GROVER LEE MOORE, his heirs, successors and
assigns, individually; ANNIE MOORE, her heirs,
successors, and assigns, individually; JOHN H.
HARMON, Attorney at Law; CARRIE M. GODETTE,
                                             Defendants - Appellees,

          and


CLEVELAND CLARK; DAVID M. ALDRIDGE; ANNIE MAE
ALDRIDGE; SALOMON MOORE; JOHN I. MORGAN,
Register of Deeds of Beaufort County; BETTY
WAILARD, Deputy Beaufort County Register of
Deeds; BEAUFORT COUNTY, North Carolina,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-93-152-4-H)


Submitted:   April 15, 1996                 Decided:   April 22, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.
2
Affirmed by unpublished per curiam opinion.

Charles Gray, Appellant Pro Se. Milton E. Moore, MOORE, MOORE &
RODGERS, Williamston, North Carolina; James Wilson Swindell, High
Point, North Carolina; John H. Harmon, HARMON & RAYNOR, New Bern,
North Carolina; Franics Blackwell Stith, STITH & STITH, P.A., New
Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order dismissing

his Complaint for failure to prosecute, pursuant to Fed. R. Civ. P.

41(b). Our review of the record and the district court's order

adopting the recommendations of the magistrate judge disclose no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Gray v. Aldridge, No. CA-93-152-4-H (E.D.N.C. May
25, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED



                                3